DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14, 9 objected to because of the following informalities: claims 1-14 recites “IHX”; every IHX limitation in the claims must be recited as “internal heat exchanger”. Claim 9 in lines 4, 5, 7 recites “the tubes“; it must be recited as “the plurality of hollow tubes”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2 including depending claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claims 1, 2 recite “unitary single device”; there has not been provided a description, neither an example in the specification disclosing the bolded phrase as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 including depending claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2 recite “unitary single device”. It is not clear what unitary single device is. The bolded phrase makes the claimed limitations indefinite, because, the specification does not disclose unitary single device. More clarification is required. 

Allowable Subject Matter
Claims 3, 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the claims cannot be allowed at this time, because, they are depending on claim 1 which is rejected under 112(a)(b). 
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter: a plurality of hollow tubes formed within the IHX, the tubes extending across the longitudinal axis radially inward of the interior surface, wherein the tubes define a portion of a second flow path configured to transfer the refrigerant from a condenser to an expansion device, and wherein the fluid in the first flow path flows past the tubes to exchange heat between the fluid in the first flow path and the fluid in the second flow path. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byon (KR 20100128516 A).

Claim 1: Byon discloses a heat exchange system (i.e., FIG.2), comprising: 
a loop (i.e., refrigerant pipe 5 forming a loop) configured to circulate refrigerant through a compressor (i.e., 1), a condenser (i.e., 2) downstream (i.e., see FIG.2) of the compressor (i.e., 1), an expansion valve (i.e., 3) downstream (i.e., see FIG.2) of the condenser (i.e., 2), and an evaporator (i.e., 4) downstream (i.e., see FIG.2) of the expansion device (i.e., 3) and upstream (i.e., see FIG.2) of the compressor (i.e., 1); and 
an internal heat exchanger (i.e., internal heat exchanger 10) configured to transfer heat between fluid passing from the condenser (i.e., 2) to the expansion device (i.e., 3) and fluid passing from the evaporator (i.e., 4) to the compressor (i.e., 1); wherein the IHX (i.e., 10) is a unitary single device, and wherein the IHX (i.e., 10) defines 
a first flow path (i.e., annotated by examiner in FIG.2) configured to transfer the fluid passing from the condenser (i.e., 2) to the expansion device (i.e., 3), and 
a second flow path (i.e., annotated by examiner in FIG.2) configured to transfer the fluid passing from the evaporator (i.e., 4) to the compressor (i.e., 1), wherein the first .  

    PNG
    media_image1.png
    538
    726
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byon (KR 20100128516 A), in view of Seybold (20140137595 A1).

Claim 5: Byon discloses the apparatus as claimed in claim 1, except, a generally cylindrical inner surface of the IHX.  
However, Seybold teaches an internal heat exchanger having a generally cylindrical inner surface (i.e., paragraph [50]: internal heat exchanger 10 comprises cylindrical inner tube 34). The configuration/shape of the claimed the internal heat exchanger having a generally cylindrical inner surface is a matter of choice which it .

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to internal heat exchanger:
Bernard (20110139416 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763